       Case 1:18-cv-00527-KBM-KK Document 50 Filed 01/18/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

M.D. and Y.G., on behalf of J.D., a minor
Plaintiff,

               Plaintiff,

v.                                                               No. 1:18-cv-00527-KBM-KK

BOARD OF EDUCATION OF THE PECOS
INDEPENDENT SCHOOL DISTRICT,
DOMINICK BACA, FRED TRUJILLO,
and SIMON MIERA,

               Defendants.


                       JOINT MOTION TO DISMISS WITH PREJUDICE



       COME NOW plaintiffs M.D., Y.G. and J.D. and defendant Board of Education of the

Pecos Independent School District (the “Defendant”), by and through their undersigned counsel,

and pursuant to FED. R. CIV. P. 41(a)(2) hereby move the Court for dismissal with prejudice of

the Plaintiff’s Complaint for Civil Rights Violations, filed on June 7, 2018 [Doc. 3] (the

“Complaint”) and all claims brought, or which could have been brought, herein against the

Defendant.

       As grounds for this motion, the movants state: The plaintiffs and the Defendant have

reached a settlement of all claims brought, or which could have been brought, in this action

against the Defendant. Accordingly, the Court should dismiss with prejudice the Complaint and

all claims brought, or which could have been brought, in this action against the Defendant. The

parties will bear their own respective fees and costs.
         Case 1:18-cv-00527-KBM-KK Document 50 Filed 01/18/19 Page 2 of 2



                                                                Submitted by:

                                                                /s/ Gerald A. Coppler
                                                                Gerald A. Coppler
                                                                Coppler Law Firm, P.C.
                                                                Santa Fe, New Mexico 87505
                                                                (505) 988-5656
                                                                Counsel for Board of Education

                                                                and

                                                                /s/ Michael Carrico, Esq.
                                                                Michael Carrico, Esq.
                                                                Smidt, Reist & Keleher
                                                                4811-A Hardware Dr., NE, Suite 4
                                                                Albuquerque, New Mexico 87109
                                                                mcarrico@srklawnm.com
                                                                Counsel for the Plaintiff

                                               Certificate of Service

I HEREBY CERTIFY that on the 18th day of January, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused all counsel of record and parties pro se to be served
by electronic mail, fax, or USPS, as more fully reflected in the Notice of Electronic Filing.

                                                                /s/ Gerald A. Coppler
T:GAC\PLEADING\3195348.2019-01-18 Joint Motion to Dismiss




                                                            2
